t c memo united_states tax_court barry lee farris petitioner v commissioner of internal revenue respondent docket no filed date craig e barrere for petitioner kimberly a kazda for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax for failure_to_file a return timely under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 with respect to petitioner’s federal_income_tax for after concessions the sole issue before this court is whether the payments petitioner received from cardinal health technologies llc cardinal health in constituted ordinary_income or long-term_capital_gain we hold the payments should be treated as ordinary_income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the stipulation of settled issues and their accompanying exhibits are incorporated by this reference petitioner resided in pollock pines california at the time he filed the petition petitioner invented a method and apparatus for transferring fluid from a vial into a syringe without using a needle needleless syringe the needleless syringe made it possible to fill a medical syringe without exposing the liquid contents to airborne contaminants petitioner applied for and received four patents with the united_states patent and trademark office pto for the needleless syringe needleless syringe patents in date petitioner assigned his entire right title and interest in and to all needleless syringe patents to cardinal 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner concedes liability for the deficiency addition_to_tax for failure_to_file a return timely and accuracy-related_penalty health a pharmaceutical manufacturing and packaging business for dollar_figure and for other good and valuable consideration the assignment agreement did not define other good and valuable consideration or provide for any other compensation or payment instead it stated that petitioner’s receipt of the dollar_figure and other good and valuable consideration is hereby acknowledged the parties recorded and filed the assignment agreement with the pto in date three months after signing the assignment agreement petitioner entered into a sales representative agreement representative agreement with cardinal health the representative agreement stated that petitioner would devote approximately forty hours per week for two years performing services as an independent_contractor for cardinal health all petitioner’s services related solely to cardinal health’s smart amp products the representative agreement did not define smart amp products it stated however that petitioner had extensive knowledge and experience regarding such products petitioner agreed to use his best efforts to perform all normal routine services of a sales representative and train 3petitioner’s counsel stated at trial that cardinal health paid petitioner an up-front lump sum the assignment agreement does not reference a lump sum payment however and petitioner failed to present evidence regarding any such payment cardinal health personnel on the use of smart amp products the representative agreement enumerated several services petitioner would perform including developing a strategy for generating sales for smart amp products and establishing business relationships with potential customers cardinal health agreed to pay petitioner dollar_figure per month which represented full consideration for the services petitioner rendered the representative agreement contained an entire agreement clause stating that the representative a greement constitutes the entire agreement between the parties relating to petitioner’s services and cardinal health’s payments and the parties have no other agreements relating to the representative agreement’s subject matter the representative agreement stated that petitioner would begin providing services to cardinal health in date even though the agreement was not signed until date and the parties treated june as the start of the 2-year contract petitioner received the final five monthly checks from cardinal health totaling dollar_figure in petitioner failed to 4petitioner’s counsel at trial stated that petitioner never performed the services described in the representative agreement petitioner presented no evidence however to suggest the parties failed to abide by the representative agreement and this court will not accept counsel’s bald assertion as fact see eg smith v commissioner tcmemo_2001_313 5petitioner reported the payments he received from cardinal continued report the payments and failed to file a timely federal_income_tax return for respondent examined petitioner’s federal_income_tax return for and issued petitioner the deficiency_notice petitioner timely filed a petition with this court the parties filed a stipulation of settled issues in which petitioner admitted that he received dollar_figure from cardinal health in petitioner challenges only the characterization of the unreported income opinion we are asked to decide whether the payments petitioner received from cardinal health constitute ordinary_income or long- term capital_gain petitioner claims that the payments he received in were from the sale of the needleless syringe patents and should therefore be characterized as long-term_capital_gain respondent argues that the payments received constitute ordinary_income from the performance of sales and training services described in the representative agreement we continued health in and on timely filed federal_income_tax returns those years are not at issue nor are they binding see auto club of mich v commissioner 353_us_180 457_f2d_1 3d cir affg 54_tc_1691 6petitioner filed his federal_income_tax return for more than three months after the filing deadline shall consider the parties’ arguments after first addressing the burden_of_proof the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 shifts the burden_of_proof to the commissioner in certain situations petitioner does not argue that the burden_of_proof shifts to respondent under sec_7491 and has not shown that the threshold requirements of sec_7491 were met see 116_tc_438 accordingly petitioner bears the burden of establishing that the payments he received from cardinal health constitute long-term_capital_gain not ordinary_income generally income a patent holder receives from the transfer of substantially_all rights to a patent shall be treated as long- term capital_gain sec_1235 the parties agree that petitioner transferred all of his rights in the needleless syringe patents to cardinal health and that any income petitioner received for the transfer of the patents constitutes long-term_capital_gain the parties differ on whether the payments petitioner received in were for the needleless syringe patents or for tangential sales and training services a patent transferor may render ancillary and subsidiary services in connection with the sale and transfer of a patent without affecting the capital nature of the total sale proceeds see 26_tc_138 gable v commissioner tcmemo_1974_312 ancillary and subsidiary services include providing the transferee with technical knowledge and consulting services that are an integral part of the patent transfer see ruge v commissioner supra gable v commissioner supra a patent transferor will be deemed to have received ordinary_income however when the transferor receives compensation_for services that are unrelated or tangential to the patent transfer gable v commissioner supra petitioner contends that the services provided for in the representative agreement were incidental and subsidiary to the sale and transfer of the needleless syringe patents we disagree we first must determine whether the services rendered were in connection with the transfer of the needleless syringe patents petitioner transferred the needleless syringe patents to cardinal health in the assignment agreement petitioner acknowledged in the assignment agreement that he had received full consideration for the needleless syringe patents the assignment agreement did not refer to any additional consideration or any future agreement that the parties would enter or any other agreement regarding the transfer of the patents petitioner and cardinal health entered into the representative agreement more than three months later the representative agreement did not refer to any transferred patents or previous agreements rather the representative agreement dealt only with petitioner’s services as a sales representative and employee trainer for cardinal health’s smart amp products cardinal health paid petitioner under the representative agreement for full consideration for services rendered moreover the entire agreement clause stated that the representative agreement constituted the entire agreement between the parties related to petitioner’s performance of services and that the parties had no other agreements affecting petitioner’s performance of services petitioner argues that the smart amp products are synonymous with the needleless syringe patents and that any services performed were connected to the sale of the patents neither agreement between petitioner and cardinal health makes this comparison however and petitioner has failed to provide the court with any documents or other evidence to support this contention moreover petitioner failed to testify or present any other evidence that would show that he and cardinal health intended the service payments to be in exchange for the patents absent evidence to the contrary we find that petitioner assigned his needleless syringe patents in the assignment agreement and the services performed under the representative agreement were not in connection with the transfer of any patent moreover we find that services petitioner performed under the representative agreement were not ancillary and subsidiary to the sale of the patents petitioner agreed to work forty hours per week for two years as a sales representative for cardinal health’s smart amp products cf ruge v commissioner supra patent transferor agreed to provide consulting services affecting the operations of transferor’s patented invention not to exceed days per year we recognize that cardinal health may have hired petitioner because of his extensive knowledge and experience we note however that his job duties consisted primarily of generating sales as opposed to providing cardinal health with technical knowledge about smart amp products cf gable v commissioner supra patent transferor’s duties included developing and researching technical information on the patented invention moreover petitioner agreed to use his best efforts to perform the enumerated sales and training duties the court has held that income received under similar best efforts provisions constitutes ordinary_income see ruge v commissioner supra see also 9_tc_183 we find that petitioner has not presented evidence to show that the services he performed were ancillary and subsidiary to the transfer of the patents petitioner has the burden_of_proof and he has failed to meet his burden we find that the payments petitioner received from cardinal health in were for services performed as stated in the representative agreement and not for the sale of the patents accordingly we hold that petitioner received the dollar_figure as ordinary_income from cardinal health in we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
